     Case 2:18-cv-09705-SJO-SK Document 1 Filed 11/16/18 Page 1 of 9 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
 3   Tom E. Wheeler (SBN 308789)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4   21550 Oxnard St., Suite 780
 5   Woodland Hills, CA 91367
     Phone: 323-306-4234
 6
     Fax: 866-633-0228
 7   tfriedman@ toddflaw.com
 8   abacon@ toddflaw.com
     mgeorge@toddflaw.com
 9   twheeler@toddflaw.com
10   Attorneys for Plaintiff
11                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
12
13   FREDERICK ROBINSON,                      ) Case No.
14   individually and on behalf of all others )
     similarly situated,                      ) CLASS ACTION
15                                            )
16   Plaintiff,                               ) COMPLAINT FOR VIOLATIONS
                                              ) OF:
17
            vs.                               )
18                                            )    1. NEGLIGENT VIOLATIONS
                                                         OF THE TELEPHONE
19   INFORMED ELECTORATE and                  )          CONSUMER PROTECTION
     DOES 1 through 10, inclusive, and each )            ACT [47 U.S.C. §227(b)]
20   of them,                                 )    2.    WILLFUL VIOLATIONS
                                                         OF THE TELEPHONE
21                                            )          CONSUMER PROTECTION
     Defendant.                               )          ACT [47 U.S.C. §227(b)]
22
                                              )
23                                            ) DEMAND FOR JURY TRIAL
24         Plaintiff FREDERICK ROBINSON (“Plaintiff”), individually and on behalf
25   of all others similarly situated, alleges the following upon information and belief
26   based upon personal knowledge:
27                              NATURE OF THE CASE
28         1.    Plaintiff brings this action individually and on behalf of all others


                                CLASS ACTION COMPLAINT
                                             -1-
     Case 2:18-cv-09705-SJO-SK Document 1 Filed 11/16/18 Page 2 of 9 Page ID #:2




 1   similarly situated seeking damages and any other available legal or equitable
 2   remedies resulting from the illegal actions of INFORMED ELECTORATE
 3   (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiff on
 4   Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection
 5   Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations, thereby invading
 6   Plaintiff’s privacy and causing him to incur unnecessary and unwanted expenses.
 7                             JURISDICTION & VENUE
 8           2.   Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 9   a resident of California, seeks relief on behalf of a Class, which will result in at
10   least one class member belonging to a different state than that of Defendant, a Utah
11   corporation. Plaintiff also seeks up to $1,500.00 in damages for each call in
12   violation of the TCPA, which, when aggregated among a proposed class in the
13   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
14   Therefore, both diversity jurisdiction and the damages threshold under the Class
15   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
16           3.   Venue is proper in the United States District Court for the Central
17   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
18   business within the State of California and Plaintiff resides within the County of
19   Los Angeles.
20                                       PARTIES
21           4.   Plaintiff, FREDERICK ROBINSON (“Plaintiff”), is a natural person
22   residing in Lancaster, California and is a “person” as defined by 47 U.S.C. § 153
23   (39).
24           5.   Defendant, INFORMED ELECTORATE (“Defendant”), is an online
25   political advocacy and non-profit corporation, and is a “person” as defined by 47
26   U.S.C. § 153 (39).
27           6.   The above named Defendant, and its subsidiaries and agents, are
28   collectively referred to as “Defendants.” The true names and capacities of the


                                CLASS ACTION COMPLAINT
                                             -2-
     Case 2:18-cv-09705-SJO-SK Document 1 Filed 11/16/18 Page 3 of 9 Page ID #:3




 1   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 2   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 3   names. Each of the Defendants designated herein as a DOE is legally responsible
 4   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 5   Complaint to reflect the true names and capacities of the DOE Defendants when
 6   such identities become known.
 7         7.     Plaintiff is informed and believes that at all relevant times, each and
 8   every Defendant was acting as an agent and/or employee of each of the other
 9   Defendants and was acting within the course and scope of said agency and/or
10   employment with the full knowledge and consent of each of the other Defendants.
11   Plaintiff is informed and believes that each of the acts and/or omissions complained
12   of herein was made known to, and ratified by, each of the other Defendants.
13                              FACTUAL ALLEGATIONS
14         8.     Beginning in or around July of 2018, Defendant contacted Plaintiff on
15   Plaintiff’s home telephone number ending in -6241, in an attempt to solicit Plaintiff
16   to purchase Defendant’s services.
17         9.     Defendant used an “automatic telephone dialing system” as defined
18   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
19         10.    Defendant contacted or attempted to contact Plaintiff from telephone
20   numbers (813) 295-2840, (646) 813-2670, and (617) 581-0895, confirmed to
21   belong to Defendant.
22         11.    Defendant’s calls constituted calls that were not for emergency
23   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
24         12.    Defendant’s calls were placed to telephone number assigned to a
25   cellular telephone service for which Plaintiff incurs a charge for incoming calls
26   pursuant to 47 U.S.C. § 227(b)(1).
27         13.    During all relevant times, Defendant did not possess Plaintiff’s “prior
28   express consent” to receive calls using an automatic telephone dialing system or an


                                 CLASS ACTION COMPLAINT
                                               -3-
     Case 2:18-cv-09705-SJO-SK Document 1 Filed 11/16/18 Page 4 of 9 Page ID #:4




 1   artificial or prerecorded voice on his telephone pursuant to 47 U.S.C. §
 2   227(b)(1)(A).
 3         14.    Plaintiff received multiple calls from Defendant beginning in or
 4   around July 2018.
 5         15.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
 6   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
 7         16.    Plaintiff received numerous solicitation calls from Defendant within a
 8   12-month period.
 9         17.    Upon information and belief, and based on Plaintiff’s experiences of
10   being called by Defendant despite having no prior relation to Plaintiff whatsoever,
11   and at all relevant times, Defendant failed to establish and implement reasonable
12   practices and procedures to effectively prevent telephone solicitations in violation
13   of the regulations prescribed under 47 U.S.C. § 227(c)(5).
14                               CLASS ALLEGATIONS
15         18.    Plaintiff brings this action individually and on behalf of all others
16   similarly situated, as a member of the proposed class (hereinafter, “The Class”),
17   defined as follows:
18
19                All persons within the United States who received any
                  solicitation/telemarketing   telephone   calls    from
20                Defendant to said person’s cellular telephone made
21                through the use of any automatic telephone dialing
                  system or an artificial or prerecorded voice and such
22
                  person had not previously consented to receiving such
23                calls within the four years prior to the filing of this
24
                  Complaint

25
           19.    Plaintiff represents, and is a member of, The Class, consisting of all
26
     persons within the United States who received any solicitation/telemarketing
27
     telephone calls from Defendant to said person’s cellular telephone made through
28
     the use of any automatic telephone dialing system or an artificial or prerecorded

                                CLASS ACTION COMPLAINT
                                             -4-
     Case 2:18-cv-09705-SJO-SK Document 1 Filed 11/16/18 Page 5 of 9 Page ID #:5




 1   voice and such person had not previously not provided their cellular telephone
 2   number to Defendant within the four years prior to the filing of this Complaint.
 3         20.    Defendant, its employees and agents are excluded from The Class.
 4   Plaintiff does not know the number of members in The Class, but believes the
 5   Class’s members number in the thousands, if not more. Thus, this matter should
 6   be certified as a Class Action to assist in the expeditious litigation of the matter.
 7         21.    The Class is so numerous that the individual joinder of all of its
 8   members is impractical. While the exact number and identities of The Class
 9   members are unknown to Plaintiff at this time and can only be ascertained through
10   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
11   The Class includes thousands of members.           Plaintiff alleges that The Class
12   members may be ascertained by the records maintained by Defendant.
13         22.    Plaintiff and members of The Class were harmed by the acts of
14   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
15   and The Class members via their cellular telephones thereby causing Plaintiff and
16   The Class members to incur certain charges or reduced telephone time for which
17   Plaintiff and The Class members had previously paid by having to retrieve or
18   administer messages left by Defendant during those illegal calls, and invading the
19   privacy of said Plaintiff and The Class members.
20         23.    Common questions of fact and law exist as to all members of The
21   Class which predominate over any questions affecting only individual members of
22   The Class. These common legal and factual questions, which do not vary between
23   Class members, and which may be determined without reference to the individual
24   circumstances of any Class members, include, but are not limited to, the following:
25                a.     Whether, within the four years prior to the filing of this
26                       Complaint, Defendant made any telemarketing/solicitation call
27                       (other than a call made for emergency purposes or made with
28                       the prior express consent of the called party) to a Class member


                                 CLASS ACTION COMPLAINT
                                               -5-
     Case 2:18-cv-09705-SJO-SK Document 1 Filed 11/16/18 Page 6 of 9 Page ID #:6




 1                       using any automatic telephone dialing system or any artificial
 2                       or prerecorded voice to any telephone number assigned to a
 3                       cellular telephone service;
 4                b.     Whether Plaintiff and The Class members were damaged
 5                       thereby, and the extent of damages for such violation; and
 6                c.     Whether Defendant should be enjoined from engaging in such
 7                       conduct in the future.
 8         24.    As a person that received numerous telemarketing/solicitation calls
 9   from Defendant using an automatic telephone dialing system or an artificial or
10   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
11   claims that are typical of The Class.
12         25.    Plaintiff will fairly and adequately protect the interests of the members
13   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
14   class actions.
15         26.    A class action is superior to other available methods of fair and
16   efficient adjudication of this controversy, since individual litigation of the claims
17   of all Class members is impracticable. Even if every Class’s member could afford
18   individual litigation, the court system could not. It would be unduly burdensome
19   to the courts in which individual litigation of numerous issues would proceed.
20   Individualized litigation would also present the potential for varying, inconsistent,
21   or contradictory judgments and would magnify the delay and expense to all parties
22   and to the court system resulting from multiple trials of the same complex factual
23   issues. By contrast, the conduct of this action as a class action presents fewer
24   management difficulties, conserves the resources of the parties and of the court
25   system, and protects the rights of each Class member.
26         27.    The prosecution of separate actions by individual Class members
27   would create a risk of adjudications with respect to them that would, as a practical
28   matter, be dispositive of the interests of the other Class members not parties to such


                                 CLASS ACTION COMPLAINT
                                              -6-
     Case 2:18-cv-09705-SJO-SK Document 1 Filed 11/16/18 Page 7 of 9 Page ID #:7




 1   adjudications or that would substantially impair or impede the ability of such non-
 2   party Class members to protect their interests.
 3         28.    Defendant has acted or refused to act in respects generally applicable
 4   to The Class, thereby making appropriate final and injunctive relief with regard to
 5   the members of the Classes as a whole.
 6                           FIRST CAUSE OF ACTION
 7          Negligent Violations of the Telephone Consumer Protection Act
                                   47 U.S.C. §227(b).
 8                              On Behalf of The Class
 9         29.    Plaintiff repeats and incorporates by reference into this cause of action
10   the allegations set forth above at Paragraphs 1-28.
11         30.    The foregoing acts and omissions of Defendant constitute numerous
12   and multiple negligent violations of the TCPA, including but not limited to each
13   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
14   47 U.S.C. § 227 (b)(1)(A).
15         31.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
16   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
17   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
18         32.    Plaintiff and The Class members are also entitled to and seek
19   injunctive relief prohibiting such conduct in the future.
20                       SECOND CAUSE OF ACTION
21    Knowing and/or Willful Violations of the Telephone Consumer Protection
                                        Act
22
                                47 U.S.C. §227(b)
23                           On Behalf of The Class
24         33.    Plaintiff repeats and incorporates by reference into this cause of action
25   the allegations set forth above at Paragraphs 1-28.
26         34.    The foregoing acts and omissions of Defendant constitute numerous
27   and multiple knowing and/or willful violations of the TCPA, including but not
28   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),


                                  CLASS ACTION COMPLAINT
                                              -7-
     Case 2:18-cv-09705-SJO-SK Document 1 Filed 11/16/18 Page 8 of 9 Page ID #:8




 1   and in particular 47 U.S.C. § 227 (b)(1)(A).
 2         35.    As a result of Defendant’s knowing and/or willful violations of 47
 3   U.S.C. § 227(b), Plaintiff and The Class members are entitled an award of
 4   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 5   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 6         36.    Plaintiff and the Class members are also entitled to and seek injunctive
 7   relief prohibiting such conduct in the future.
 8                                PRAYER FOR RELIEF
 9   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
10                           FIRST CAUSE OF ACTION
11          Negligent Violations of the Telephone Consumer Protection Act
                                   47 U.S.C. §227(b)
12
                  As a result of Defendant’s negligent violations of 47 U.S.C.
13
                  §227(b)(1), Plaintiff and The Class members are entitled to and
14
                  request $500 in statutory damages, for each and every violation,
15
                  pursuant to 47 U.S.C. 227(b)(3)(B).
16
                  Any and all other relief that the Court deems just and proper.
17
                         SECOND CAUSE OF ACTION
18    Knowing and/or Willful Violations of the Telephone Consumer Protection
19                                      Act
                                47 U.S.C. §227(b)
20
                  As a result of Defendant’s willful and/or knowing violations of 47
21
                  U.S.C. §227(b)(1), Plaintiff and The Class members are entitled to
22
                  and request treble damages, as provided by statute, up to $1,500, for
23
                  each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
24
                  U.S.C. §227(b)(3)(C).
25
                  Any and all other relief that the Court deems just and proper.
26
                                     JURY DEMAND
27
           37.    Pursuant to the Seventh Amendment to the Constitution of the United
28



                                 CLASS ACTION COMPLAINT
                                              -8-
     Case 2:18-cv-09705-SJO-SK Document 1 Filed 11/16/18 Page 9 of 9 Page ID #:9




 1   States of America, Plaintiff is entitled to, and demands, a trial by jury.
 2
 3
 4         Respectfully Submitted this 16th Day of November, 2018.
 5                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 6
                                       By: /s/ Todd M. Friedman
 7                                         Todd M. Friedman
 8
                                           Law Offices of Todd M. Friedman
                                           Attorney for Plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                               -9-
